ACCEPTED
                                                                                            06-15-00009-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                       6/5/2015 11:59:45 AM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK



                          CAUSE NO. 06-15-00009-CR
                                                                      FILED IN
CHRISTIAN SIBLEY                         §                 6th COURT
                                                 IN THE COURT        OF APPEALS
                                                                OF APPEALS
                                                             TEXARKANA, TEXAS
                                         §                      6/5/2015 11:59:45 AM
VS.                                      §         FOR THE SIXTH  DISTRICT
                                                              DEBBIE AUTREY
                                         §                             Clerk
THE STATE OF TEXAS                       §           OF THE STATE OF TEXAS

                  STATE'S FIRST MOTION TO EXTEND TIME
                        FOR FILING STATE’S BRIEF


   THE STATE OF TEXAS, by and through the undersigned Assistant District
Attorney, respectfully moves the Court to extend the time for filing of the
Appellee’s Brief in accordance with Rule 10.5 of the Texas Rules of Appellate
Procedure. In support of its motion, the State respectfully offers the following:

1. The Appellee’s brief is due Monday, June 8, 2015, and I have not completed it.
   This is the State’s first motion to extend time in this case.


2. The State seeks an additional 21 days, until Friday, June 26, 2015. The
   undersigned will, nonetheless, attempt to complete and file the State’s brief
   prior to the extended deadline.

3. The undersigned attorney is responsible for all post-conviction prosecution for
   the Gregg County Criminal District Attorney’s Office, including direct appeals
   and applications for habeas corpus, bond forfeitures and traffic citation appeals.

      In the past 30 days the undersigned attorney has worked on the following:

      A.     Appellate brief in aggravated robbery case:

             1.   Cinque Ross v. State, 06-14-00157-CR (8 volumes, 4 issues)
                   filed Monday, May 11, 2015 after one extension.
             2.    King v.State, 06-14-00166 –CR due June 1, 2015, filed May 21,
                   2015 after one extension.
             3. Nelson v. State, 06-14-00204-CR filed today after a third extension.
     B.    Responses to habeas applications:

           1.    Ex parte Matthew Spratling, due June 1, 2015, filed May 26

     C.    Protracted motion for new trial, alleging ineffective assistance of
           counsel, State v. Hudgins, 43,645 B, with hearings held on May 22
           and June 1 until 5:45 p.m.

4.   In the next 30 days the undersigned attorney has briefing deadlines in the
     following cases in addition to this one:

     A.    Habeas responses and proposed orders:

           1. Ricky Spratling, 26,307-B-H- 1

           2 Robert Wyatt 40788 A-H-1

           3 Timothy Player 42164 A-H-1


     B.    Proposed order in DNA Motion

           1.    Bennie Guy v. State, 23,613-B received April 21, 2015.


5.   I will be taking a vacation from June 26 to July 15, to China, and expect to
     finish this brief before I leave.

6.   Appellant relies on the following facts as good cause for the requested
     extension: The undersigned attorney has completed three briefs, one habeas
     response, and a motion for new trial within the last thirty days, and has been
     absent from the county for more than three days. In order to give this brief
     the attention it deserves, I must ask for an extension.
.
7. This extension is not requested for purposes of delay, but so that justice may be
      done.


                                      Respectfully submitted,
                                      /s/Zan Colson Brown
                                       Zan Colson Brown
                                      Texas Bar No. 03205900
                                      Assistant District Attorney
                                      101 East Methvin St., Suite 333
                                      Longview, TX 75601
                                      Telephone: (903) 236–8440
                                      Facsimile: (903) 236–3701
                                      E-mail: zan.brown@co.gregg.tx.us

                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above and foregoing has been
forwarded to all counsel of record by electronic transmission to:

      Mr. Clement Dunn
      140 E Tyler, Suite 240
      Longview, Texas 75601
      clementdunn@aol.com

This 5th day of June, 2015.

                                             /s/ ZanColsonBrown
                                             Zan Colson Brown
                                             Assistant District Attorney